            Case 1:19-cv-12593-IT Document 5 Filed 02/20/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________

GINA M. ALONGI, as she is ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE,
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST, and
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND; and
INTERNATIONAL UNION OF OPERATING
ENGINEERS NATIONAL TRAINING FUND,                                   C.A. No. 19-12953 IT
                 Plaintiffs,

                            vs.

SJ BLAIR EXCAVATION LLC,
                  Defendant.
________________________________________________


                       VERIFIED REQUEST TO ENTER DEFAULT

       Plaintiffs Gina M. Alongi, as she is Administrator, International Union of Operating

Engineers Local 4 Health and Welfare, Pension, Annuity and Savings Funds, et al. request the

Clerk to enter the default of Defendant SJ Blair Excavation LLC (hereinafter “Blair”). This

request is made pursuant to Rule 55(a), Fed.R.Civ.P. In support of this request, the Plaintiffs

say:

       1)      The Complaint was filed on December 26, 2019.

       2)      The Complaint was served on Blair on January 9, 2020. See Docket No. 4.

       3)      Blair has never filed an Answer or a responsive pleading to the Complaint.

       WHEREFORE, Plaintiffs seek the entry of Default in this matter.

                                             Respectfully submitted,

                                             GINA M. ALONGI, as she is ADMINISTRATOR,
                                             INTERNATIONAL UNION OF OPERATING
           Case 1:19-cv-12593-IT Document 5 Filed 02/20/20 Page 2 of 2



                                             ENGINEERS LOCAL 4 HEALTH AND
                                             WELFARE, PENSION, ANNUITY AND
                                             SAVINGS FUNDS, et al.,

                                             By their attorney,


                                             /s/Gregory A. Geiman___________________
                                             Gregory A. Geiman, Esq.
                                             BBO #655207
                                             I.U.O.E. Local 4 Trust Funds
                                             16 Trotter Drive
                                             Medway, MA 02053
                                             (508) 533-1400 x140
                                             ggeiman@local4funds.org



Dated: February 20, 2020

                                        VERIFICATION

        I, Gregory A. Geiman, verify that I have read this Verified Request to Enter Default and
that the facts set out in the Request are true to the best of my knowledge and belief.

                                                     /s/Gregory A. Geiman
                                                     Gregory A. Geiman


                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the above Verified Request to Enter Default has been filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF) and paper copies will be sent by first class mail, postage
prepaid, to those indicated as non-registered NEF participants on this 20th day of February, 2020.

                                                            /s/ Gregory A. Geiman
                                                            Gregory A. Geiman, Esq.
